The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on September 1, 2021, which may be
different from its entry on the record.




IT IS SO ORDERED.

Dated: September 1, 2021




                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO

    In re:                                                )            Chapter 7
                                                          )
    DOUGLAS K. BALDWIN,                                   )            Case No. 20-12300
        Debtor.                                           )
                                                          )            Judge Arthur I. Harris
                                                          )
    SHELDON STEIN, CHAPTER 7                              )
    TRUSTEE,                                              )
        Plaintiff.                                        )            Adversary Proceeding
                                                          )            No. 21-1014
    v.                                                    )
                                                          )
    DOUGLAS K. BALDWIN, et al.,                           )
        Defendants.                                       )

                                  MEMORANDUM OF OPINION 1

             On February 27, 2021, the plaintiff-Chapter 7 trustee Sheldon Stein filed this

adversary proceeding seeking (1) a determination as to the nature, extent, and

priority of liens on the property located at 17112 Hawks Lookout Lane,


1
    This Opinion is not intended for official publication.



21-01014-aih         Doc 30      FILED 09/01/21          ENTERED 09/02/21 09:48:31                  Page 1 of 30
Strongsville, OH 44136 (“the property”), (2) a finding that the debtor’s claim of

exemption in the property is subordinate to the tax lien of the United States, and

(3) authorization to sell both the debtor’s interest in the property and that of his

non-filing spouse pursuant to 11 U.S.C. § 363(h). This adversary proceeding is

currently before the Court on the Chapter 7 trustee’s motion for summary

judgment. As explained more fully below, while the Chapter 7 trustee is entitled to

revoke the revokable trust held by the debtor and his non-filing spouse, thereby

bringing the debtor’s half-interest in the property into the debtor’s estate, and while

the Chapter 7 trustee can subordinate the federal tax lien on the debtor’s

half-interest in the property for the benefit of certain administrative expenses under

11 U.S.C. § 724(b), the Chapter 7 trustee has failed to demonstrate that any

proposed sale of the debtor’s property will result in a meaningful distribution to

unsecured creditors. The Chapter 7 trustee has also failed to demonstrate that the

benefit to the estate of a sale of such property free of the interests of the debtor’s

non-filing spouse outweighs the detriment to the debtor’s non-filing spouse.

Accordingly, the Chapter 7 trustee’s motion for summary judgment is denied.

                                   JURISDICTION

      This Court has jurisdiction over this action. Proceedings to determine the

validity, extent, or priority of liens are core proceedings under 28 U.S.C.


                                           2



21-01014-aih   Doc 30    FILED 09/01/21     ENTERED 09/02/21 09:48:31       Page 2 of 30
§ 157(b)(2)(K). Proceedings to approve the sale of property are core proceedings

under 28 U.S.C. § 157(b)(2)(N). This Court has jurisdiction over core proceedings

under 28 U.S.C. §§ 157(a) and 1334 and Local General Order No. 2012-7, entered

by the United States District Court for the Northern District of Ohio.

                                 BACKGROUND

      Unless otherwise indicated, the facts described below are not in dispute. On

November 18, 2011, the debtor and his non-filing spouse established the Baldwin

Revocable Trust (the “Trust”). (Adv. No. 21-1014, Docket No. 23, Ex. 2).

Through execution of a trust agreement, the debtor and spouse named themselves

as the joint settlors, trustees, and beneficiaries. (Id.). On November 29, 2011, the

non-filing spouse transferred ownership of the property to the Trust. (Adv.

No. 21-1014, Docket No. 27, Ex. 1).

      On May 6, 2020, the debtor filed a voluntary petition for relief under

Chapter 7 of the Bankruptcy Code. (Case No. 20-12300, Docket No. 1). On

Schedule C, the debtor claimed an exemption of $220,000 in the property. (Id.).

On June 20, 2020, the Chapter 7 trustee objected to the debtor’s claim of

exemption, arguing the debtor did not have an ownership interest in the real estate

because it was held in trust and therefore, could not claim an exemption. (Case




                                          3



21-01014-aih   Doc 30   FILED 09/01/21    ENTERED 09/02/21 09:48:31      Page 3 of 30
No. 20-12300, Docket No. 19). On July 22, 2020, the Court sustained the

objection. (Case No. 20-12300, Docket No. 35).

      On or about June 25, 2020, the Chapter 7 trustee, standing in the shoes of the

debtor, revoked the Trust in accordance with Article Three, Paragraph D of the

trust agreement. (Case No. 20-12300, Docket No. 53). The Chapter 7 trustee

contends the revocation vests one-half ownership interest in the property to the

debtor, and thus the property is subject to control of the bankruptcy estate. (Adv.

No. 21-1014, Docket No. 23). On October 6, 2020, the debtor filed an amended

Schedule C claiming an exemption of $95,900 in the property under Ohio Rev.

Code § 2329.66(A)(1). The Chapter 7 trustee has not timely objected to the

debtor’s amended claim of exemption under Bankruptcy Rule 4003(b)(1). On

August 19, 2020, the debtor received a discharge.

      A lien search conducted at the request of the Chapter 7 trustee on

January 29, 2021, revealed the following liens securing debts jointly owed by the

debtor and his non-filing spouse:

   • A 1992 first mortgage on the property assigned to Towd Point Master
     Funding Trust 2015-LM4 with an outstanding balance of $64,988.13 as of
     the petition date, according to the debtor’s schedules;

   • A federal tax lien filed August 4, 2017, with an outstanding balance of
     $63,915.97 as of the petition date, according to the United States’ proof of
     claim; and


                                          4



21-01014-aih   Doc 30   FILED 09/01/21    ENTERED 09/02/21 09:48:31        Page 4 of 30
   • A judgment lien (No. 19-895473) filed on July 25, 2019, in favor of the
     State of Ohio Department of Taxation in the amount of $10,130.37
     according to the report prepared for the Chapter 7 trustee.

See (Adv. No. 21-1014, Docket No. 23, Ex. 3). The report prepared for the

Chapter 7 trustee also identified any unpaid property taxes as an additional lien on

the property.

      On February 21, 2021, the Chapter 7 trustee initiated this adversary

proceeding seeking (1) a determination of the nature, extent, and priority of liens

on the property, (2) a finding that the debtor’s claim of exemption in the property

cannot be paid until the federal tax lien is paid in full, and (3) authorization to sell

the entire property free and clear of all liens, encumbrances, and interests,

transferring legitimate claims to the sale proceeds for later distribution. (Adv. No.

21-1014, Docket No. 1).

      On May 30, 2021, the Chapter 7 trustee filed a motion for summary

judgment. (Adv. No. 21-1014, Docket No. 23). On June 21, 2021, the debtor and

his non-filing spouse filed a response in which they argue that the Chapter 7 trustee

did not have authority to revoke the Trust, and even if he did, the revocation would

vest 100 percent of the property in the non-filing spouse because she was the sole

grantor of the property to the trust. (Adv. No. 21-1014, Docket No. 27). Further,




                                            5



21-01014-aih    Doc 30   FILED 09/01/21     ENTERED 09/02/21 09:48:31        Page 5 of 30
the debtor and his non-filing spouse contest the timely filing of the tax claims and

the accuracy of the method used to determine them. (Id.).

      On July 13, 2021, the Court held a status conference. The Court indicated

that it would defer ruling on the motion for summary judgment until after

August 2, 2021, to give the parties an opportunity to consider a possible consensual

resolution.

                     SUMMARY JUDGMENT STANDARD

      Federal Rule of Civil Procedure 56, made applicable to bankruptcy

proceedings by Federal Rule of Bankruptcy Procedure 7056, provides that a court

“shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). Rule 56 was amended in 2010; however, “[t]he

commentary to Rule 56 cautions that the 2010 amendments were not intended to

effect a substantive change in the summary-judgment standard.” Newell

Rubbermaid, Inc. v. Raymond Corp., 676 F.3d 521, 533 (6th Cir. 2012). “A court

reviewing a motion for summary judgment cannot weigh the evidence or make

credibility determinations.” Ohio Citizen Action v. City of Englewood, 671 F.3d

564, 569 (6th Cir. 2012) (citation omitted). “Instead, the evidence must be viewed,




                                          6



21-01014-aih   Doc 30   FILED 09/01/21    ENTERED 09/02/21 09:48:31      Page 6 of 30
and all reasonable inferences drawn, in the light most favorable to the non-moving

party.” Id. at 570.

                                    DISCUSSION

      The Chapter 7 trustee’s motion for summary judgment raises a number of

issues, including the power to revoke a trust created for the benefit of the debtor,

the timeliness of proofs of claim, whether the debtor’s exemption is paid ahead of

the tax lien and other secured claims, the operation of 11 U.S.C. § 724, whether it

is appropriate for the Chapter 7 trustee to sell estate property that will not result in

a meaningful distribution to unsecured creditors, and whether the benefit to the

estate outweighs the detriment to co-owners when considering a sale of the

co-owner’s interest under 11 U.S.C. § 363(h).

 Chapter 7 Trustee’s Revocation of the Trust Brings the Debtor’s Half Interest in
                      the Property into the Debtor’s Estate

      When a debtor files a bankruptcy petition, “all legal or equitable interests of

the debtor in property as of the commencement of the case” become property of

the bankruptcy estate including those powers the debtor may exercise for his own

benefit. 11 U.S.C. § 541(a)(1), (b)(1); In re Marrama, 316 B.R. 418, 423

(B.A.P. 1st Cir. 2004) (“Section 541(b)(1)’s exclusion of ‘any power that the

debtor may exercise solely for the benefit of an entity other than the debtor’ plainly

implies that the bankruptcy estate includes a power that the debtor may exercise for

                                            7



21-01014-aih   Doc 30    FILED 09/01/21     ENTERED 09/02/21 09:48:31       Page 7 of 30
his own benefit”). “Thus, what comes to the bankruptcy estate is not only the

property in which debtor has an interest, but also, the powers the debtor can

exercise for its own benefit over property regardless of the title debtor may be

acting under.” In re Allen, 415 B.R. 310, 316 (Bankr. N.D. Ohio 2009).

Specifically, courts have recognized a bankruptcy trustee’s authority to revoke a

trust when the debtor held that power at the commencement of the case and the

debtor is a beneficiary of the trust. E.g., Askanase v. LivingWell, Inc., 45 F.3d 103,

106 (5th Cir. 1995) (“any interest a debtor retains in trust is property of the estate,

including the power to amend the trust and the power to revoke a revocable trust

and recover the remaining funds in the trust for the benefit of the creditors”); In re

Woods, 422 B.R. 102, 108 (Bankr. W.D. Ky. 2010) (debtor’s power to revoke trust

and debtor’s beneficial interest in trust are property of the estate under 11 U.S.C.

§ 541); see also Allen, 415 B.R. at 316 (bankruptcy trustee can “stand in the

debtor’s shoes” and exercise legal and contractual rights held by the debtor at the

commencement of the case).

      In this case, the debtor is both a trustee and beneficiary of the trust. (Docket

No. 23, Ex. 2, Article 1 Section B, Section J). As a trustee, the debtor had the

ability to revoke the trust at the commencement of the case. (Docket No. 23, Ex. 2,

Article 3 Section D). Upon filing, the debtor’s power to revoke the trust became


                                           8



21-01014-aih   Doc 30    FILED 09/01/21    ENTERED 09/02/21 09:48:31        Page 8 of 30
property of the bankruptcy estate and could be exercised by the Chapter 7 trustee

because the debtor is a beneficiary of the trust. The Court holds that, the Chapter 7

trustee’s revocation of the trust on June 25, 2020, is valid.

      The debtor argues that once the trust was revoked, the entire property

interest was vested in the non-filing spouse because she was the sole grantor of the

property into trust. (Docket No. 27, Ex. 1). However, the trust agreement states it

shall be governed by the laws of the State of Ohio. (Docket No. 23, Ex. 2). Under

Ohio law, “[u]pon revocation of a revocable trust, the trustee shall deliver the

property as the settlor directs.” 58 Ohio Rev. Code § 5806.02(D) (2008).

Therefore, the property is administered according to the terms of the trust

agreement. Article 3, Section D of the trust agreement states,

      “During our joint lifetimes this trust may be revoked by either of us
      by an instrument in writing, signed by at least one of us, and delivered
      to the other of us and all acting trustee(s) (who may be either or both
      of us), in which case an undivided one-half interest in the trust
      property shall be distributed to each of us.”

(Docket No. 23, Ex. 2). Thus, under the terms of the trust agreement, when the

Chapter 7 trustee exercised the debtor’s power to revoke the trust, ownership in the

property did not revert back to the non-filing spouse. Rather, ownership in the

property was divided between the debtor and the non-filing spouse, with each

receiving an undivided one-half interest.


                                            9



21-01014-aih   Doc 30    FILED 09/01/21     ENTERED 09/02/21 09:48:31     Page 9 of 30
           Timeliness of Claims of the United States and the State of Ohio

       The debtor contends that the proofs of claim filed by the United States and

the State of Ohio are untimely. However, the debtor has not objected to either

proof of claim in the manner required under Bankruptcy Rule 3007. Absent an

objection filed under Bankruptcy Rule 3007, such claims are deemed allowed

claims. See 11 U.S.C. § 502(a).

       Under 11 U.S.C. § 502(b)(9), “a claim of a governmental unit shall be timely

filed if it is filed before 180 days after the date of the order for relief or such later

time as the Federal Rules of Bankruptcy Procedure may provide.”

       Federal Rule of Bankruptcy Procedure 3002(c)(5) provides in relevant part,

       If notice of insufficient assets to pay a dividend was given to creditors
       under Rule 2002(e), and subsequently the trustee notifies the court
       that payment of a dividend appears possible, the clerk shall give at
       least 90 days’ notice by mail to creditors of that fact and of the date by
       which proofs of claim must be filed.

Fed. R. Bankr. P. 3002(c)(5). In the present case, creditors were initially asked not

to file claims because it appeared the debtor did not have any property to liquidate.

(Case No. 20-12300, Docket No. 6). After the Chapter 7 trustee filed a notice of

assets, the Court issued a notice directing that claims be filed by October 2, 2020.

(Case No. 20-12300, Docket No. 26). Governmental units therefore had until the

later of 180 days from the petition date of May 6, 2020—i.e., November 2, 2020—


                                            10



21-01014-aih   Doc 30    FILED 09/01/21     ENTERED 09/02/21 09:48:31        Page 10 of 30
or October 2, 2020, the deadline for all creditors to file claims under Bankruptcy

Rule 3002(c)(5). The United States did not file its proof of claim until March 1,

2021 (Case No. 20-12300, Claim No. 5-1), and the Ohio Department of Taxation

did not file its proof of claim until April 13, 2021. (Case No. 20-12300, Claim

No. 6-1).

      While § 726 of the Bankruptcy Code places tardily filed general unsecured

claims in a category behind timely filed general unsecured claims, see 11 U.S.C.

§ 726(a)(3), it does not appear that tardily filed secured claims share the same

treatment. See 11 U.S.C. § 506(d); Bankruptcy Rule 3002(a) (“A lien that secures

a claim against the debtor is not void due only to the failure of any entity to file a

proof of claim.”). Cf. 11 U.S.C. § 726(a)(1) (tardily filed priority claims retain

their priority status so long as the claim is filed before the trustee is prepared to

make a final distribution to creditors). Thus, the fact that the claims of the United

States and the Ohio Department of Taxation were tardily filed should not affect the

Chapter 7 trustee’s ability to pay these claims to the extent that they are secured. It

should be noted, however, that the Ohio Department of Taxation’s proof of claim

is filed as a nonpriority, general unsecured claim, not a secured claim. To the

extent that it is properly only a general unsecured claim, it would not be paid until

all general unsecured claims have been paid in full. 11 U.S.C. § 726(a)(3).


                                           11



21-01014-aih   Doc 30   FILED 09/01/21     ENTERED 09/02/21 09:48:31        Page 11 of 30
         Subordination of Debtor’s Exemption under 11 U.S.C. § 522(c)(2)(B)

      Section 522(c)(2)(B) of the Bankruptcy Code provides, in pertinent part:

      (c) Unless the case is dismissed, property exempted under this section
      is not liable during or after the case for any debt of the debtor that
      arose, or that is determined under section 502 of this title as if such
      debt had arisen, before the commencement of the case, except—
             ...
             (2) a debt secured by a lien that is—
                    ...
                    (B) a tax lien, notice of which is properly filed[.]

11 U.S.C. § 522 (c)(2)(B); In re Zydonis, No. 14-10044, 2014 WL 3429131, at *1

(Bankr. N.D. Ohio July 12, 2014) (“the debtor does not get the benefit of an

exemption for property encumbered by a tax lien”); In re Deppisch, 227 B.R. 806,

809 (Bankr. S.D. Ohio 1998) (“even property exempted will remain subject to a

tax lien pursuant to § 522 (c)(2)(B)”). Therefore, a properly filed tax lien will be

paid before a debtor’s exemption in the property. In re Laredo, 334 B.R. 401, 415

(Bankr. N.D. Ill. 2005); In re Bolden, 327 B.R. 657, 662–63 (Bankr. C.D. Cal.

2005).

      Here, the United States’ claim of $63,915.97 comes before the debtor’s

claimed exemption of $95,900 in the property. Any judgment lien would also be

paid ahead of the debtor’s exemption unless the debtor moved successfully to

avoid the judgment lien under § 522(f). As noted earlier, the Ohio Department of



                                          12



21-01014-aih   Doc 30   FILED 09/01/21    ENTERED 09/02/21 09:48:31      Page 12 of 30
Taxation’s proof of claim does not assert that its claim is secured or entitled to

priority.

                 Subordination of Tax Liens under 11 U.S.C. § 724(b)

       The Chapter 7 trustee seeks to subordinate the United States’ tax lien under

11 U.S.C. § 724(b). This subsection provides in relevant part:

       (b) property in which the estate has an interest and that is subject to a
       lien that is not avoidable under this title (other than to the extent that
       there is a properly perfected unavoidable tax lien arising in connection
       with an ad valorem tax on real or personal property of the estate) and
       that secures an allowed claim for a tax, or proceeds of such property,
       shall be distributed—

               (1) first, to any holder of an allowed claim secured by a lien on
               such property that is not avoidable under this title and that is
               senior to such tax lien;

               (2) second, to any holder of a claim of a kind specified in
               section 507(a)(1)(C) or 507(a)(2) (except that such expenses
               under each section, other than claims for wages, salaries, or
               commissions that arise after the date of the filing of the petition,
               shall be limited to expenses incurred under this chapter and
               shall not include expenses incurred under chapter 11 of this
               title), 507(a)(1)(A), 507(a)(1)(B), 507(a)(3), 507(a)(4),
               507(a)(5), 507(a)(6), or 507(a)(7) of this title, to the extent of
               the amount of such allowed tax claim that is secured by such
               tax lien;

               (3) third, to the holder of such tax lien, to any extent that such
               holder’s allowed tax claim that is secured by such tax lien
               exceeds any amount distributed under paragraph (2) of this
               subsection;



                                            13



21-01014-aih    Doc 30    FILED 09/01/21    ENTERED 09/02/21 09:48:31        Page 13 of 30
               (4) fourth, to any holder of an allowed claim secured by a lien
               on such property that is not avoidable under this title and that is
               junior to such tax lien;

               (5) fifth, to the holder of such tax lien, to the extent that such
               holder’s allowed claim secured by such tax lien is not paid
               under paragraph (3) of this subsection; and

               (6) sixth, to the estate.

11 U.S.C. § 724(b). Subordination under § 724(b) applies to real and personal

property but should only be used as a last source of payment. 6 Collier on

Bankruptcy ¶ 724.LH (16th ed. 2021). The 2005 Act added subsection (e) which

requires the Chapter 7 trustee to “exhaust the unencumbered assets of the estate”

and recover any funds available under § 506(c) prior to invoking § 724(b).

11 U.S.C. § 724(e).

       In In re Darnell, 834 F.2d 1263, 1266–67 (6th Cir. 1987), the Sixth Circuit

explained the priority distribution required by § 724(b). First, liens that are

“senior” to tax liens, such as a mortgage, are paid. Id. Second, priority claims

specified in § 507(a)(1)–(6) are paid up to the amount of the tax lien. Third, any

remaining portion of the tax lien not used to cover the priority claims in

§ 724(b)(2) is paid. Fourth, liens that are “junior” to the tax lien, such as judgment

liens, are paid. Fifth, the amount of the unpaid tax lien under § 724(b)(3) is paid.

Sixth, any remaining funds go to the estate.


                                             14



21-01014-aih    Doc 30    FILED 09/01/21     ENTERED 09/02/21 09:48:31        Page 14 of 30
      Here, the Chapter 7 trustee fulfills the requirement to exhaust all other assets

because the debtor does not have any other assets for the Chapter 7 trustee to

recover funds from. Should the Chapter 7 trustee be permitted to sell both the

debtor’s half interest and the non-filing spouse’s half interest of the property,

proceeds from the sale would first be used to pay the costs of the sale and real

estate taxes. The remaining funds would be divided evenly between the debtor’s

estate and the non-filing spouse. For the non-filing spouse, half of the balance

secured by the mortgage, half of the balance due for any property taxes, half of the

balance secured by the United States’ tax lien, and half of the balance secured by

any judgment lien would also be deducted from the non-filing spouse’s share of the

proceeds funds from the sale.

      For the debtor’s estate, the distribution would follow the order specified

under § 724(b). First, the debtor’s half of the balance secured by the mortgage and

the debtor’s half of the balance due for any property taxes would be paid because

these debts are senior to the United States’ tax lien. § 724(b)(1). Second,

qualifying administrative expenses would be paid up to the amount of the debtor’s

half of the United States’ tax lien. § 724(b)(2). Third, the remaining portion of the

United States’ tax lien not used to cover the administrative costs in step two would

be paid. § 724(b)(3). Fourth, the debtor’s half of any judgment lien would be paid.


                                          15



21-01014-aih   Doc 30   FILED 09/01/21    ENTERED 09/02/21 09:48:31       Page 15 of 30
§ 724(b)(4). Fifth, any amount of the United States’ tax lien not paid under step

three would be paid. § 724(b)(5). Sixth, any remaining proceeds from the sale

would go to the debtor’s estate, to be paid to creditors under § 726, but subject to

the debtor’s claim of exemption in the amount of $95,900. § 724(b)(6).

      An important aspect of § 724(b) is that only certain administrative and

priority claims are entitled to be paid from the subordinated tax lien. These include

certain administrative expense claims as well as certain priority unsecured claims

through the seventh priority under § 507. Unsecured claims entitled to priority

under § 507(a)(8), (9), and (10) as well as general unsecured claims are not entitled

to be paid from the subordinated tax lien. See 11 U.S.C. § 724(b)(2); see also, e.g.,

In re Laredo, 334 B.R. at 411. Nor has the Chapter 7 trustee included in this

adversary proceeding any cause of action to avoid the penalty portion of the

debtor’s half of the tax lien under §§ 724(a) and 551, which could potentially make

that portion of the tax lien available for the benefit of general unsecured creditors.

See Internal Revenue Serv. v. Baldiga, Trustee of Estate of Hannon, 619 B.R. 524

(D. Mass. 2020); In re Hutchinson, 615 B.R. 596 (E.D. Cal. 2020), vacated on

other grounds, United States v. Hutchinson, No. 20-16331, 2020 WL 5551702,

(9th Cir. Sept. 15, 2020).




                                          16



21-01014-aih   Doc 30   FILED 09/01/21    ENTERED 09/02/21 09:48:31       Page 16 of 30
       In the present case, only six proofs of claim have been filed. Five claims,

including the claim of the Ohio Department of Taxation, assert only general

unsecured claims totaling $25,818.94. The sixth claim is the secured claim of the

United States, which includes only a secured claim, with no separate unsecured

amounts, either priority or general unsecured. Therefore, the only claims entitled

to payment from the tax lien, other than the secured tax claim, would be allowed

administrative expenses from this case. Presumably, these would consist mostly of

compensation for Chapter 7 trustee and reasonable attorney’s fees for the

Chapter 7 trustee’s attorney under § 330. Priority and general unsecured creditors

would receive nothing.

       To assist the parties in understanding the Court’s analysis, the Court offers

the following hypothetical distribution, assuming the Court were to authorize the

sale of the entire property under § 363(h).

       Assumptions:

   • The property sells for $260,000.
   • Costs of sale, such as title work and real estate commission, are $20,000.
   • Unpaid property taxes are $4,000.
   • The balance due on the first mortgage, including accrued interest, is
     $66,000.
   • The balance due on the United States’ tax lien, including accrued interest, is
     $66,000.
   • The balance due on the Ohio Department of Taxation’s judgment lien is
     $12,000.


                                          17



21-01014-aih   Doc 30    FILED 09/01/21   ENTERED 09/02/21 09:48:31      Page 17 of 30
        • Allowed administrative expenses, including a Chapter 7 trustee commission
          and reasonable attorney’s fees for the Chapter 7 trustee’s attorney, total
          $24,000.

             The non-filing spouse’s share of the net proceeds would be calculated as

    follows:

Half of gross proceeds.                                                                                $130,000

Minus half the costs of sale.                                                                           $10,000
Minus half the costs of unpaid property taxes.                                                           $2,000

Minus half the balance due on the first mortgage.                                                       $33,000

Minus half the balance due on the United States’ tax lien.                                              $33,000
Minus half the balance due on the Ohio Department of Taxation’s judgment lien.                           $6,000

Net proceeds to non-filing spouse.                                                                      $46,000


             The debtor’s estate’s share of the net proceeds would be distributed as

    follows:

Half of gross proceeds.                                                                                $130,000
Minus half the costs of sale.                                                                           $10,000
Minus half the costs of unpaid property taxes as senior to the tax lien. § 724(b)(1)                     $2,000
Minus half the balance due on the first mortgage as senior to the tax lien. § 724(b)(1)                 $33,000
Minus allowed administrative expenses. § 724(b)(2)                                                      $24,000
Minus amount of debtor’s half of United States’ tax lien not used as a result of allowed                 $9,000
administrative expenses. § 724(b)(3)
Minus half the balance due on the Ohio Department of Taxation’s judgment lien. § 724(b)(4)               $6,000
Minus the remaining balance under the debtor’s half of the United States’ tax lien, $24,000.            $24,000
§ 724(b)(5)
Net proceeds to the debtor’s estate, subject to the debtor’s claim of exemption of $95,000.             $22,000
§ 724(b)(6)

             Thus, the balance of $22,000 would go back to the debtor. Priority and

    general unsecured creditors would receive nothing. The only parties to be paid


                                                         18



   21-01014-aih        Doc 30     FILED 09/01/21         ENTERED 09/02/21 09:48:31             Page 18 of 30
would be secured creditors and holders of administrative claims—principally, the

Chapter 7 trustee and the Chapter 7 trustee’s attorney.

   Sale of Estate Property That Does Not Result in a Meaningful Distribution to
                               Unsecured Creditors

      “As a general rule, the bankruptcy court should not order property sold ‘free

and clear of’ liens unless the court is satisfied that the sale proceeds will fully

compensate secured lienholders and produce some equity for the benefit of the

bankrupt’s estate.” In re Riverside Inv. P’ship, 674 F.2d 634, 640 (7th Cir. 1982)

(emphasis added) (citing Hoehn v. McIntosh, 110 F.2d 199, 202 (6th Cir. 1940)).

      A Chapter 7 trustee is responsible for liquidating the estate and using the
      proceeds to satisfy the debtor’s unsecured creditors. See generally 11 U.S.C.
      §§ 704 & 726. This power to liquidate property of the estate, however, “will
      not be exercised unless it is made to appear that there is a fair prospect of the
      property being sold for substantially more than enough to discharge the lien
      or liens upon it.” Hoehn v. McIntosh, 110 F.2d at 202. The Chapter 7
      trustee, in other words, must generally abandon property that does not
      possess substantial equity. See In re Feinstein Family P’ship, 247 B.R. 502,
      507 (Bankr. M.D. Fla. 2000).

In re Burke, 863 F.3d 521, 525 (6th Cir. 2017). Accord In re Bird, 577 B.R. 365

(10th Cir. BAP 2017) (“In certain situations, such as when liquidation will result in

little to no payment to the unsecured creditors, the proper course of action is for a

trustee to abandon the property pursuant to § 554.”); In re KVN Corp., 514 B.R. 1

(B.A.P. 9th Cir. 2014); In re Scimeca Found., Inc., 497 B.R. 753 (Bankr. E.D. Pa.

2013); U.S. Dep’t of Justice, Exec. Office for U.S. Trs., Handbook for Chapter 7

                                           19



21-01014-aih   Doc 30    FILED 09/01/21    ENTERED 09/02/21 09:48:31        Page 19 of 30
Trustees 4–16 (2012) (“Generally, a trustee should not sell property subject to a

security interest unless the sale generates funds for the benefit of unsecured

creditors. A secured creditor can protect its own interests in the collateral subject

to the security interest.”); cf. Brown v. Ellman, 851 F.3d 619, 625 (6th Cir. 2017)

(declining to consider amicus argument based on Hoehn because the debtor failed

to raise it before the bankruptcy court); In re K.C. Mach. & Tool Co., 816 F.2d 238

(6th Cir. 1987) (permitting trustee to administer asset subject to an approximately

$156,000 tax lien that could be used to pay existing Chapter 11 administrative

claim holders under § 724(b)). It is important to note that in K.C. Machine, there

were existing Chapter 11 administrative claim holders who could benefit from the

subordination of the $156,000 tax lien under the version of § 724(b) applicable at

that time. In the current case, however, the only administrative and priority

creditors who might benefit from the subordination of the tax lien appear to be the

Chapter 7 trustee and the Chapter 7 trustee’s attorney for work in administering

this asset.

       To the extent that the bankruptcy court in Laredo held that it was appropriate

to administer an asset under § 724(b) solely for the benefit of secured creditors and

administrative expense claims associated with the sale of the property, this Court

respectfully disagrees. Rather, this Court maintains that such a sale must benefit


                                          20



21-01014-aih   Doc 30   FILED 09/01/21    ENTERED 09/02/21 09:48:31       Page 20 of 30
someone other than just secured creditors and the holders of administrative claims

arising from the trustee’s efforts to sell the property. The other creditors could

hold administrative claims unrelated to the sale of the property like the Chapter 11

administrative claim holders in K.C. Machine. Or the sale could free up other

encumbered property for the benefit of unsecured creditors.

      In the present case, it appears that the claims of secured creditors, coupled

with the debtor’s homestead exemption, would leave nothing for priority or general

unsecured creditors, even if the Chapter 7 trustee were permitted to sell the entire

property, including the interest of the non-filing spouse. Nor would the

subordination of the tax lien under § 724(b) benefit anyone but the holders of

administrative claims—principally, the Chapter 7 trustee and the Chapter 7

trustee’s attorney.

      When a Chapter 7 trustee avoids a lien under the Chapter 5 avoiding powers,

the lien is preserved for the benefit of the entire estate. 11 U.S.C. § 551. For

example, if the Chapter 7 trustee avoids a lien securing a vehicle owned by the

debtor, the vehicle can be sold with the proceeds benefiting all creditors, including

general unsecured creditors, provided the net proceeds are sufficient.

      Subordination under § 724(b) is different. Only certain administrative

expenses and certain priority claims are entitled to be paid ahead of the


                                          21



21-01014-aih   Doc 30   FILED 09/01/21    ENTERED 09/02/21 09:48:31         Page 21 of 30
subordinated tax lien. In the current case, there are no priority claims entitled to be

paid under § 724(b)(2). If other secured claims, either more senior or more junior

than the tax lien, leave no equity available for distribution to unsecured creditors,

then only secured creditors and certain administrative claim holders are likely to

benefit from the sale of such property. And while the administrative expenses and

subordinated tax claim are not subject to the debtor’s claim of exemption of

$95,900, any equity remaining in the debtor’s property would still be subject to the

$95,900 exemption. Nor has the Chapter 7 trustee asserted a cause of action in this

adversary proceeding seeking to avoid the penalty portion of the debtor’s half of

the tax lien under § 724(a), which presumably could be preserved for the benefit of

the estate under § 551. See Baldiga, 619 B.R. 524; see also Hutchinson, 615 B.R.

596.

       The facts of this case are different from those in the case of In re Ellen

Riehle, Case No. 18-15754 (Bankr. N.D. Ohio), which also involved application of

§ 724(b). In Riehle, the Chapter 7 trustee objected the debtor’s claim of exemption

in a 401(k) plan with a value of about $250,000. The debtor’s property was subject

to a tax lien of about $43,000. The United States also had an allowed priority tax

claim of about $213,000. The Chapter 7 trustee therefore anticipated that the net

proceeds from the liquidation of the debtor’s 401(k) plan would provide a


                                          22



21-01014-aih   Doc 30   FILED 09/01/21    ENTERED 09/02/21 09:48:31       Page 22 of 30
meaningful distribution to priority unsecured creditors. As it turned out, the

administrative costs in litigating the exemption and other issues did not leave any

money for distribution to priority unsecured creditors despite an expectation of

such a distribution when the Chapter 7 trustee sought to administer the asset. As

the Sixth Circuit recently noted in an unpublished decision:

      [A]bandonment is a commonsensical inquiry, requiring courts to look
      beyond whether the property has “present value [for] the estate,” and to
      consider also whether “administration of the property will benefit the estate,”
      in any way. [K.C. Machine], 816 F.2d at 245; accord 11 U.S.C. § 554(b)
      (“[T]he court may order the trustee to abandon any property of the estate that
      is burdensome to the estate or that is of inconsequential value and benefit to
      the estate.” (emphasis added))[.]

Coslow v. Reisz, 811 F. App’x 980, 984 (6th Cir. 2020).

      In the present case, the Chapter 7 trustee has failed to demonstrate that the

proposed sale of the property is likely to result in a meaningful distribution to

unsecured creditors.

               Authorization to Sell Property under 11 U.S.C. § 363(h)

      Although the Chapter 7 trustee has failed to demonstrate, for purposes of

summary judgment, that any proposed sale would result in a meaningful

distribution to unsecured creditors, the Court will nevertheless examine the

Chapter 7 trustee’s request for authorization to sell the non-filing spouse’s interest

in the property.


                                          23



21-01014-aih   Doc 30   FILED 09/01/21    ENTERED 09/02/21 09:48:31       Page 23 of 30
      Section 363 of the Bankruptcy Code provides in relevant part:

      (h) Notwithstanding subsection (f) of this section, the trustee may sell
      both the estate’s interest, under subsection (b) or (c) of this section,
      and the interest of any co-owner in property in which the debtor had,
      at the time of the commencement of the case, an undivided interest as
      a tenant in common, joint tenant, or tenant by the entirety, only if—

               (1) partition in kind of such property among the estate and such
               co-owners is impracticable;

               (2) sale of the estate’s undivided interest in such property
               would realize significantly less for the estate than sale of such
               property free of the interests of such co-owners;

               (3) the benefit to the estate of a sale of such property free of the
               interests of co-owners outweighs the detriment, if any, to such
               co-owners; and

               (4) such property is not used in the production, transmission, or
               distribution, for sale, of electric energy or of natural or synthetic
               gas for heat, light, or power.

11 U.S.C. § 363(h). Before analyzing the four elements of § 363(h), a threshold

requirement must be addressed. Section 363(h) refers to “the interest . . . in

property in which the debtor had, at the time of the commencement of the case, an

undivided interest as a tenant in common, joint tenant, or tenant by the entirety.”

Id. Legislative history explains that the rule was changed to allow the Chapter 7

trustee to sell property with co-ownership interests without changing the form of

ownership upon transfer to the bankruptcy estate. See H.R.Rep. No. 595, 95th

Cong., 1st Sess. at 177, reprinted in 1978 U.S.Code Cong. & Ad.News at 5787,

                                            24



21-01014-aih    Doc 30    FILED 09/01/21    ENTERED 09/02/21 09:48:31        Page 24 of 30
6137. The Court concludes this provision is not construed as a restricting factor

but rather is used to define circumstances where the Chapter 7 trustee’s powers are

enhanced. In re Brown, 33 B.R. 219, 223 (Bankr. N.D. Ohio 1983). The debtor’s

interest as it was at the commencement of the case is what is transferred to the

estate; there is no severance or alteration of the property interest and its related

powers simply because the Chapter 7 trustee can now exercise it. Brown, 33 B.R.

at 223. In this case, the property was held in trust at the commencement of the

case, and the debtor held a one-half beneficial interest as one of two beneficiaries.

Further, the debtor’s power to revoke the trust established a tenancy in common

between the debtor and his non-filing spouse. Thus, the threshold requirement is

satisfied, and the Chapter 7 trustee can sell the interest of the non-filing spouse if

the remaining requirements of § 363(h)(1)–(4) are met.

      The Chapter 7 trustee bears the burden of showing that a sale is proper by

proving all four elements of § 363(h). E.g., Bell v. McLemore, 347 F. Supp.3d

362, 368 (M.D. Tenn. 2018). In re Ziegler, 396 B.R. 1, 3 (Bankr. N.D. Ohio

2008). The Court will briefly address the first three elements.

      First, the Chapter 7 trustee must show that partition in kind between the

debtor and the non-filing spouse is impractical. “Where property is a single-family

residence, there is no practical manner of partition other than a sale and division of


                                           25



21-01014-aih   Doc 30   FILED 09/01/21     ENTERED 09/02/21 09:48:31       Page 25 of 30
the proceeds.” Bell, 347 F. Supp.3d at 366; In re Harlin, 325 B.R. 184, 190

(Bankr. E.D. Mich. 2005) (finding partition of a marital residence is

impracticable).

      Second, establishing whether a “sale of the bankruptcy estate’s undivided

interest would realize significantly less for the estate than a sale free of the

co-owner’s interest” is usually a low bar to meet. The Court acknowledges the

reasoning set forth in Ziegler:

      It is generally accepted that the sale of a bankruptcy estate’s
      undivided interest will generate substantially less than the sale of the
      property free of each owner’s interest because of the chilling effect
      that the sale of the undivided interest usually has on prospective
      purchasers of the property.

Ziegler, 396 B.R. at 4; In re Kelley, 304 B.R. 331, 338 (Bankr. E.D. Tenn. 2003)

(finding even though the trustee provided minimal evidence in support for her

argument it was still evident she would realize a higher sale price for the entire

property than she would for the sale of an undivided one-half interest); see also

In re Kebe, 469 B.R. 778, 795–96 (Bankr. S.D. Ohio 2012). On the other hand, the

Chapter 7 trustee would presumably not meet the requirement of § 363(h)(2) if sale

of the entire property were unlikely to generate anything for the benefit of

unsecured creditors.




                                           26



21-01014-aih   Doc 30   FILED 09/01/21     ENTERED 09/02/21 09:48:31        Page 26 of 30
      Third, the property cannot be “used in the production, transmission, or

distribution, for sale, of electric energy or of natural or synthetic gas for heat, light,

or power.” Thus, the first and third elements are not in dispute because the

property is a single-family residence.

      The fourth element requires the Chapter 7 trustee to establish that the sale of

the property would benefit the estate more than it would harm the non-filing

spouse. To establish a prima facie case, the Chapter 7 trustee must prove that the

sale would enable the Chapter 7 trustee to reduce or eliminate unsecured claims.

In re Coletta Bros. of N. Quincy, Inc., 172 B.R. 159, 165 (Bankr. D. Mass. 1994)

(finding initial burden can be met by showing that “the estate’s share of the net

proceeds would exceed existing liens on the debtor’s interest in the property”); In

re Thomas, No. 17-25100-L, 2018 WL 10731606, at *9 (Bankr. W.D. Tenn. Sept.

27, 2018). To accurately determine benefit to the estate, evidence of the valuation

of the property, existing liens, and related sale costs must be provided. Kebe, 469

B.R. at 796–98. Once satisfied, the burden shifts to the defendant to prove the

detriment to the co-owner outweighs the benefit to the estate. Kelley, 304 B.R. at

339. Detriment has been defined as “economic hardship, as well as any loss, harm,

injury or prejudice resulting from the involuntary displacement.” In re DeRee,

403 B.R. 514, 523 (Bankr. S.D. Ohio 2009); Kelley, 304 B.R. at 339 (court may


                                           27



21-01014-aih   Doc 30    FILED 09/01/21     ENTERED 09/02/21 09:48:31        Page 27 of 30
consider both economic and non-economic factors to determine detriment). Yet,

the defendant must actually provide evidence of detriment to overcome the benefit

to the estate. Kelley, 304 B.R. at 339 (“[w]ithout specific evidence, the court can

only analyze possible detriment, which is not sufficient to outweigh benefit to the

estate”); Bell, 347 F. Supp.3d at 368; In re Phillips, 379 B.R. 765, 796–97 (Bankr.

N.D. Ill. 2007).

      The built-in protections provided to the co-owner in § 363 are also weighed

when analyzing detriment. Subsection 363(i) gives the non-filing spouse the right

of first refusal where she may purchase the property at the price at which the sale is

to be consummated. In re Eden, No. 01-02360, 2003 WL 23353959, at *1, *2

(Bankr. S.D. Ohio May 13, 2003) (clarifying the right of first refusal is not an

automatic right to purchase the one-half interest at any time). In addition, courts

factor in the co-owner’s entitlement to half of the proceeds of the sale. Bell,

347 F. Supp.3d at 368; In re Evans, 527 B.R. 228, 240 (Bankr. E.D. Va. 2015)

(arguing alternate housing can be obtained with the spouse’s share of the sale

proceeds).

      Construing the evidence in a light most favorable to the non-moving parties,

the Court holds that the Chapter 7 trustee has not met his burden of proof to

authorize the sale of the non-filing spouse’s interest in the property under § 363(h).


                                          28



21-01014-aih   Doc 30   FILED 09/01/21    ENTERED 09/02/21 09:48:31      Page 28 of 30
As noted earlier, the Chapter 7 trustee has failed to demonstrate that a proposed

sale of the entire property will result in a meaningful distribution to unsecured

creditors. While a sale of the entire property would potentially pay secured

creditors in full, along with the administrative expenses of the Chapter 7 trustee

and the Chapter 7 trustee’s attorney, unsecured creditors would likely receive

nothing. But without a sale, secured creditors would retain their liens, as well as

the right to foreclose on the property at any time in the future. There also appears

to be a substantial equity cushion that would adequately protect the existing

secured creditors from any drop in the property’s value. In short, the benefit to the

estate would not outweigh the potential detriment to the non-filing spouse, who

presumably would be forced from her residence of the past thirty or so years.

                                     Next Steps

      Although the Court holds that the Chapter 7 trustee is not entitled to

summary judgment, no other party has moved for summary judgment. The Court

will therefore hold a status conference at 1:30 P.M. on September 28, 2021, to

consider what next steps would be appropriate, keeping in mind the aspirational

goals of Bankruptcy Rule 1001 (“secur[ing] the just, speedy, and inexpensive

determination of every case and proceeding”).




                                          29



21-01014-aih   Doc 30   FILED 09/01/21    ENTERED 09/02/21 09:48:31      Page 29 of 30
      In addition, the Court does not intend this opinion and related order to be a

final appealable order within the meaning of 28 U.S.C. § 158(a)(1). See Fed. R.

Civ. P 54(b) (made applicable in bankruptcy proceedings under Fed. R. Bankr. P.

7054(a)); see also Ritzen Group, Inc. v. Jackson Masonry, LLC, 140 S.Ct. at

589–90.

                                  CONCLUSION

      For the reasons stated above, the Chapter 7 trustee’s motion for summary

judgment is denied.

      IT IS SO ORDERED.




                                         30



21-01014-aih   Doc 30   FILED 09/01/21   ENTERED 09/02/21 09:48:31      Page 30 of 30
